 



                                                                          
                                                                  
                                                   Exhibit 10.29
MOTOROLA MANAGEMENT DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2005
1. PLAN NAME AND DEFINITIONS
     1.1 Plan Name.
          This plan is the Motorola Management Deferred Compensation Plan, as
Amended and Restated Effective as of January 1, 2005 (“the Plan”).
     1.2 Definitions.
          (a) “Additional Compensation” shall mean bonuses and all other cash
compensation designated by the Administrative Committee as Deferrable
Compensation.
          (b) “Administrative Committee” shall mean the committee appointed by
the Compensation and Leadership Committee of the Board to administer the Plan.
          (c) “Base Salary” shall mean a Participant’s annual base salary,
excluding bonuses, commissions, incentives and all other remunerations for
services rendered to Company and prior to reduction for any salary contributions
to a plan established pursuant to Section 125 of the Code or qualified pursuant
to Section 401(k) of the Code.
          (d) “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Administrative Committee to receive the benefits specified hereunder in the
event of the Participant’s death. No beneficiary designation shall become
effective until it is filed with the Administrative Committee. Any designation
shall be revocable at any time through a written instrument filed by the
Participant with the Administrative Committee with or without the consent of the
previous Beneficiary. No designation of a Beneficiary other than the
Participant’s spouse shall be valid unless consented to in writing by such
spouse. If there is no such designation, or if there is no surviving designated

 



--------------------------------------------------------------------------------



 



Beneficiary, then the Participant’s surviving spouse shall be the Beneficiary.
If there is no surviving spouse to receive any benefits payable in accordance
with the preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Administrative Committee that they are
legally entitled to receive the benefits specified hereunder. In the event any
amount is payable under the Plan to a minor, payment shall not be made to the
minor, but instead shall be paid (a) to that person’s living parent(s) to act as
custodian, (b) if that person’s parents are then divorced, and one parent is the
sole custodial parent, to such custodial parent, or (c) if no parent of that
person is then living, to a custodian selected by the Administrative Committee
to hold the funds for the minor under the Uniform Transfers or Gifts to Minors
Act in effect in the jurisdiction in which the minor resides. If no parent is
living and the Administrative Committee decides not to select another custodian
to hold the funds for the minor, then payment shall be made to the duly
appointed and currently acting guardian of the estate for the minor or, if no
guardian of the estate for the minor is duly appointed and currently acting
within 60 days after the date the amount becomes payable, payment shall be
deposited with the court having jurisdiction over the estate of the minor.
Payment by the Company pursuant to any unrevoked Beneficiary designation or to
the Participant’s estate if no such designation exists, of all benefits owed
hereunder shall terminate any and all liability of the Company.
          (e) “Board of Directors” or “Board” shall mean the Board of Directors
of Motorola.
          (f) “Board Fees” shall mean any fees paid to a Board member in
connection with his service on the Board.

- 2 -



--------------------------------------------------------------------------------



 



          (g) “Change in Control” means a Change in Control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act whether or not Motorola is
then subject to such reporting requirement; provided that, without limitation,
such a Change in Control shall be deemed to have occurred if (a) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Motorola representing
20% or more of the combined voting power of Motorola’s then outstanding
securities (other than Motorola or any employee benefit plan of Motorola; and,
for purposes of the Plan, no Change in Control shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of Motorola’s
securities by either of the foregoing), (b) there shall be consummated (i) any
consolidation or merger of Motorola in which Motorola is not the surviving or
continuing corporation or pursuant to which shares of common stock would be
converted into or exchanged for cash, securities or other property, other than a
merger of Motorola in which the holders of common stock immediately prior to the
merger have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of Motorola other than any such transaction with entities in which the holders
of Motorola Common Stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of Motorola approve any plan or proposal for the
liquidation or dissolution of Motorola, or (d) as the result of, or in
connection with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets, proxy or consent solicitation (other than by the
Board), contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board.
          (h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (i) “Company” shall mean Motorola, Inc. and any Subsidiary designated
by the Administrative Committee.

- 3 -



--------------------------------------------------------------------------------



 



          (j) “Compensation” shall be Base Salary and Additional Compensation.
          (k) “Deferral Account” shall mean the bookkeeping account or accounts
maintained by the Administrative Committee pursuant to Section 3.1 for each
Participant pursuant to Section 3.1 that are credited with amounts equal to
(1) the Participant’s Deferred Compensation and (2) earnings and losses under
Section 2.2.
          (l) “Deferrable Compensation” shall mean the Compensation and Board
Fees designated by the Administrative Committee as eligible to be deferred in
any Plan Year pursuant to Section 2.1(a).
          (m) “Deferral Form” shall mean the form or forms required to be
completed and delivered to the Administrative Committee or its designee for
participation in the Plan for a Plan Year.
          (n) “Deferred Compensation” shall mean the Compensation or Director
Fees actually deferred by a Participant on the Deferral Form for a Plan Year.
          (o) “Director” shall mean a member of the Board.
          (p) “Disability” shall mean either (A) the Participant’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (B) the Participant’s receipt, by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than 12 months, of income replacement benefits for
a period of not less than 3 months under the Motorola Disability Income Plan, as
amended, or any other accident and health plan covering employees of the
Company.
          (q) “Eligible Employee” shall be an employee selected by the
Administrative Committee for participation in the Plan.
          (r) “Fund” or “Funds” shall mean one or more of the investment funds
selected by the Administrative Committee.

- 4 -



--------------------------------------------------------------------------------



 



          (s) “Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant or of his
or her Dependent (as defined in Section 152(a) of the Code), loss of a
Participant’s property due to casualty, or other similar or extraordinary and
unforseeable circumstance arising as a result of events beyond the control of
the Participant. The circumstances that would constitute an unforseeable
emergency will depend upon the facts of each case, but, in any event, a Hardship
Distribution may not be made to the extent that such hardship is or may be
relieved (i) through reimbursement or compensation by insurance or otherwise,
(ii) by liquidation of the Participant’s assets, to the extent the liquidation
of assets would not itself cause a severe financial hardship, or (iii) by
cessation of deferrals under this Plan.
          (t) “In-Service Withdrawal Date” shall mean the distribution date
elected on the Deferral Form by the Participant for withdrawal of Deferred
Compensation for a specific Plan Year while still employed or in service of the
Company, and earnings and losses attributable thereto.
          (u) “Motorola” shall mean Motorola, Inc., a Delaware corporation.
          (v) “Participant” shall mean any Eligible Employee and any member of
the Board who becomes a Participant in this Plan by completing the Deferral
Form.
          (w) “Plan” shall be the Motorola Management Deferred Compensation
Plan, as amended.
          (x) “Plan Year” shall be January 1 to December 31.
          (y) “Regular Enrollment Period” shall mean the period designated by
the Administrative Committee for enrollment for a Plan Year.
          (z) “Retirement” shall mean a Participant’s retirement from Motorola
or a Subsidiary at or after age 55.
          (aa) “Subsidiary” shall mean an entity of which Motorola owns directly
or indirectly at least 50% and which is consolidated for financial reporting
purposes.

- 5 -



--------------------------------------------------------------------------------



 



          (bb) “Trust” shall mean the Motorola Management Deferred Compensation
Plan Trust.
          (cc) “Trustee” shall mean the trustee of the Trust.
          (dd) “Withdrawal Date” shall have the meaning set forth in
Section 4.1.
2. DEFERRAL ELECTIONS
     2.1 Elections to Defer Compensation.
          (a) Deferrals. To the extent authorized by the Administrative
Committee, a Participant may elect to defer for a Plan Year the following:
          (i) in the case of employees of the Company, taxable Compensation
earned in a Plan Year and payable to a Participant by the Company; and
          (ii) in the case of Directors, Board Fees payable by the Company and
earned in a Plan Year;
provided, however, that a Participant who is an employee of the Company may
defer in any calendar year only that portion of the Participant’s Deferrable
Compensation that exceeds the amount necessary to satisfy Social Security Tax
(including Medicare), income tax and employee benefit plan withholding
requirements as determined in the sole and absolute discretion of the
Administrative Committee. The Deferral Form will set forth what the
Administrative Committee has authorized as Deferrable Compensation.
          (b) Election and Duration of Compensation Deferral Election. Each
Eligible Employee and Director may elect to defer Deferrable Compensation for a
Plan Year in the time period set by the Administrative Committee. Each Eligible
Employee and Director must complete a new Deferral Form for each Plan Year. All
elections to defer must be filed during the Regular Enrollment Period for the
applicable Plan Year which election shall be effective on the first day of the
next following Plan Year. In the case of an individual who

- 6 -



--------------------------------------------------------------------------------



 



becomes an Eligible Employee or a new Director after the start of a Regular
Enrollment Period, such Eligible Employee or Director shall have 30 days from
the date he or she has become an Eligible Employee or Director to make an
election to defer Deferrable Compensation. Such election shall be for the
remainder of the Plan Year. All elections for a Plan Year are irrevocable.
     2.2 Investment Election.
          (a) Each Participant shall designate, on the Deferral Form or other
form provided by the Administrative Committee, the Funds in which the
Participant’s Deferral Account will be deemed to be invested for purposes of
determining the amount of earnings or losses to be credited or debited to that
Deferral Account. In making the designation, the Participant may specify that
all or any portion of his Deferral Account be deemed to be invested in one or
more Funds listed on the Deferral Form in the manner set forth on the Deferral
Form. A Participant may change investment designations by filing a new form with
the Administrative Committee by a date specified by the Administrative
Committee. If a Participant fails to designate a Fund for all or a portion of
the Participant’s Deferral Account, he or she shall be deemed to have elected
the Money Market type of investment fund.
          (b) The Administrative Committee may select from time to time, in its
sole and absolute discretion, new commercially available investments to replace
then existing Funds. Once the Administrative Committee has provided Participants
with information on the replacement Funds, a Participant must re-designate his
Funds in accordance with procedures established by the Administrative Committee
at the time of re-designation. If a Participant fails to re-designate a Fund for
all or a portion of the Participant’s Deferral Account, he or she shall be
deemed to have elected the Money Market type of investment fund.
          (c) Although the Participant may designate the Funds to be used to
determine the amount of earnings or losses with respect to the Participant’s
Deferral Account, the Administrative Committee shall not be bound to invest any
amounts in a Participant’s Deferral Account in the designated Funds. The Funds
are to be used only for purposes of crediting or debiting the Deferral Account
with deemed earning or losses thereon, and such crediting or

- 7 -



--------------------------------------------------------------------------------



 



debiting shall not be considered or construed in any manner as an actual
investment in any such fund.
3. DEFERRAL ACCOUNTS AND TRUST FUNDING
     3.1 Deferral Accounts.
          Each Plan Year, the Administrative Committee shall establish and
maintain a separate Deferral Account for each Participant. The Administrative
Committee may establish more than one Deferral Account for each Participant for
each Plan Year for different types of income deferred. Each Participant’s
Deferral Account may be further divided into separate subaccounts (“investment
fund subaccounts”), each of which corresponds to a Fund elected by the
Participant. A Participant’s Deferral Account shall be credited as follows:
          (a) On the fifth business day after amounts are withheld and deferred
from a Participant’s Deferrable Compensation, the investment fund subaccounts of
the Participant’s Deferral Account shall be credited with an amount equal to the
portion of Deferred Compensation deferred and deemed to be invested in a certain
Fund in accordance with the designation.
          (b) At the end of each business day, each investment fund subaccount
of a Participant’s Deferral Account shall be credited with earnings or losses in
an amount equal to the earnings or losses that would have resulted if the
balance then credited to such investment fund subaccount had been invested in
the investment fund designated by the Participant in accordance with
Section 2.2.
          (c) Crediting of earnings and losses with respect to a Participant’s
Deferral Account shall terminate and the account will be valued in accordance
with the following:
               (i) on termination of employment:
                    (A) lump sum distribution- on the six month anniversary of
the date of termination of employment;

- 8 -



--------------------------------------------------------------------------------



 



                    (B) installment distribution- on the six month anniversary
of the date of termination with respect to the first installment and on the
anniversary date thereof in each succeeding calendar year with respect to the
remaining installments;
               (ii) scheduled in-service withdrawal- on the last day of the
quarter immediately preceding the quarter in which payment is scheduled;
               (iii) hardship distribution- upon completion of the
Administrative Committee’s processing of the request; and
               (iv) on death or Disability on the last day of the quarter in
which death or Disability occurs.
          (d) In the event that a Participant elects for any portion of a given
Plan Year’s Deferred Compensation to have an In-Service Withdrawal Date, all
such amounts shall be accounted for in a manner which allows separate accounting
for that portion of Deferred Compensation and earnings and losses associated
with such Plan Year’s Deferred Compensation.
     3.2 Trust Funding.
          The Company has created a Trust with the Trustee. The Company shall
cause the Trust to be funded each year with an amount equal to the amount
deferred by each Participant.
          Although the principal of the Trust and any earnings thereon shall be
held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of Participants and Beneficiaries as set
forth therein, neither the Participants nor their Beneficiaries shall have any
preferred claim on, or any beneficial ownership in, any assets of the Trust
prior to the time such assets are paid to the Participants or Beneficiaries as
benefits and all rights created under this Plan and the Trust shall be unsecured
contractual rights of Participants and Beneficiaries against the Company. Any
assets held in the Trust will be subject to the claims of the Company’s general
creditors under federal and state law in the event of insolvency as defined in
Section Six of the Trust.

- 9 -



--------------------------------------------------------------------------------



 



          Except as specifically provided in the Trust, the assets of the Plan
and Trust shall never inure to the benefit of the Company and the same shall be
held for the exclusive purpose of providing benefits to Participants and their
Beneficiaries.
4. DISTRIBUTIONS
     4.1 Distribution of Deferred Compensation per the Deferral Form Elections.
A Participant must elect the timing of the distribution of distributable amounts
from his Deferral Account on the Deferral Form (“Withdrawal Dates”). If a
Participant fails to designate Withdrawal Dates, the Participant will be deemed
to have elected payment in a lump sum on the six month anniversary of the date
of termination of employment or service. Participants may elect an In-Service
Withdrawal Date or Withdrawal Dates following Retirement. All distributions will
be cash payments. Notwithstanding any elected Withdrawal Dates, distributions
under this Section 4.1 are subject to Section 4.2 below, including the
requirement that no Withdrawal Date triggered by a Participant’s termination of
employment or service may occur prior to the six month anniversary of such
termination of employment or service.
          (a) Distribution with an In-Service Withdrawal Date. In the case of a
Participant who has elected an In-Service Withdrawal Date (a distribution while
still employed or in the service of the Company), such Participant shall receive
his Distributable Amount as designated on his Deferral Form; provided that no
payment may be made earlier than two years from the last day of the Plan Year
for which the deferral was made; provided, further that, if a Participant has an
aggregate balance in all of his Deferral Accounts under the Plan of less than
$50,000 at the time of the In-Service Withdrawal Date, the distribution will be
in the form of a single lump-sum payment.
          (b) Distribution with a Withdrawal Date following Retirement. In the
case of a Participant who has elected a Withdrawal Date following Retirement,
such Participant shall receive his distributable amount as designated on his
Deferral Form; provided, however, if a Participant has an aggregate balance in
all of his Deferral Accounts under the Plan of less than $50,000 the
distribution will be in the form of a single lump-sum payment during the next

- 10 -



--------------------------------------------------------------------------------



 



calendar quarter following written notice to the Administrative Committee of the
Participant’s termination.
          (c) Revising a Withdrawal Date. A Participant may extend a Withdrawal
Date with respect to any Plan Year’s Deferral Account, provided such change is
filed with the Administrative Committee at least 12 months prior to the date
payment is otherwise due to be made and the first payment to which the
Participant’s election applies must be deferred for a period of at least five
years from the date such payment would otherwise be made.
          (d) Section 162(m) Matters. Notwithstanding anything to the contrary
in this Plan whether express or implied, the Administrative Committee shall
defer payment of all or any portion of the distributable amount otherwise
payable hereunder to any Participant who is considered a “covered employee” to
the extent any such payment would not be deductible by the Company by reason of
Section 162(m) of the Code. For these purposes, the term “covered employee”
shall mean the Chief Executive Officer and the next four highest paid officers
of the Company as determined for purposes of Code Section 162(m) and the
regulations thereunder. In the event of a deferral of payment by reason of this
Section 4.1(d), any such deferred amounts shall be paid to the Participant at
the earliest date or dates such amounts can be paid without creating or
increasing a limitation on deductibility of compensation under Code
Section 162(m). Any amounts deferred under this Section 4.1(d) shall remain
credited to the Participant’s Deferral Account and shall be subject to all of
the terms and conditions of this Plan until paid to the Participant.
     4.2 Events Impacting Distribution of Deferred Compensation. Notwithstanding
any previously selected Withdrawal Dates, the following events may alter the
timing of the Distribution from a Participant’s Deferral Account. In all
situations other than Section 4.2(a), no payment triggered by a Participant’s
termination of employment or service may occur prior to the six month
anniversary of such termination of employment or service.
          (a) Distribution due to Death. If a Participant dies while employed by
the Company or serving as a Director or while receiving a distribution, all
amounts in the Participant’s Deferral Accounts will be distributed in a single
lump-sum payment to his

- 11 -



--------------------------------------------------------------------------------



 



Beneficiaries on or before the tenth business day of the next calendar quarter
following written notice to the Administrative Committee of the Participant’s
death.
          (b) Disability. If a Participant’s employment is terminated because of
Disability, and he has an aggregate balance in all of his Deferral Accounts
under the Plan of least $50,000 (or such amount determined by the Administrative
Committee) at the time of termination, the Participant’s previously selected
Withdrawal Dates will remain; provided, however, if he has an aggregate balance
in all of his Deferral Accounts under the Plan of less than $50,000, the
Participant’s Deferral Accounts will be distributed in a single lump-sum payment
on or before the tenth business day of the next calendar quarter following
written notice to the Administrative Committee of the Participant’s termination.
          (c) Change in Employment due to a Divestiture. If a Participant’s
employment with the Company or a Subsidiary is terminated in direct connection
with the sale, lease, outsourcing arrangement or other type of asset transfer or
transfers of any facility or any portion of a discrete organizational unit of
the Company or a Subsidiary (a “Divestiture”), and he has an aggregate balance
in all of his Deferral Accounts under the Plan of at least $50,000 at the time
of the Divestiture, the Participant’s previously selected Withdrawal Dates will
remain in effect for that Deferral Account; provided, however, if he has an
aggregate balance in all of his Deferral Accounts under the Plan of less than
$50,000, the Participant’s Deferral Account will be distributed in a single
lump-sum payment on the tenth business day of the next calendar quarter
following written notice to the Administrative Committee of the Participant’s
termination.
          (d) Transfer of Deferral Accounts. In the case of a Divestiture, the
Administrative Committee shall have the authority to approve the transfer to a
nonqualified deferred compensation plan maintained by the Company’s successor of
all Deferral Accounts of each Participant who accepts employment with the
successor and who is eligible to participate in the successor’s plan. In the
case of a spin-off of a Subsidiary, the Administrative Committee shall have the
authority to approve the transfer to a nonqualified deferred compensation plan
maintained by the Subsidiary of all Deferral Accounts of each Participant who
remains employed with the Subsidiary and who is eligible to participate in the
Subsidiary’s plan.

- 12 -



--------------------------------------------------------------------------------



 



          (e) Distribution due to Termination of Employment or Service by the
Company other than for Death, Disability or a Divestiture. If a Participant’s
employment is terminated by the Company other than for death, Disability, or a
Divestiture, and he has an aggregate balance in all of his Deferral Accounts of
at least $50,000 at the time of the Divesture, the Participant’s previously
selected Withdrawal Dates will remain. If the Participant has an aggregate
balance in all of his Deferral Accounts under the Plan of less than $50,000, the
Participant’s Deferral Accounts will be distributed in a single lump-sum payment
on the tenth business day of the next calendar quarter following written notice
to the Administrative Committee of the Participant’s termination.
          (f) Change in Control. If there is a Change in Control of Motorola,
all Participants’ Deferral Accounts will be distributed in a single lump-sum
payment within 30 days of the consummation of the transaction. In the event that
a payment following a Change in Control would not be a permissible distribution
event, as defined in Section 409A(a)(2) of the Code or any regulations or other
guidance issued thereunder, then the payment shall be made on the earlier of
(i) the date of payment originally provided for such benefit, or (ii) six months
after the date of termination of the Participant’s employment or service with
the Company.
          (g) Termination of Employment or Service for any other Reason than
Described Above. If a Participant’s employment or service is terminated for any
other reason than described above, all amounts in the Participant’s Deferral
Accounts will be distributed in a single lump-sum payment during the next
calendar quarter following written notice to that the Administrative Committee
of the Participant’s termination.
     4.3 Hardship Distribution.
          A Participant shall be permitted to elect a Hardship Distribution from
his or her Deferral Account prior to the Withdrawal Date, subject to the
following restrictions:

- 13 -



--------------------------------------------------------------------------------



 



          (a) The election to take a Hardship Distribution shall be made by
filing a form provided by and filed with the Administrative Committee prior to
the end of any calendar month.
          (b) The Administrative Committee shall have made a determination that
the requested distribution constitutes a Hardship Distribution.
          (c) The amount determined by the Administrative Committee as a
Hardship Distribution shall be paid in a single cash lump sum as soon as
practicable after the end of the calendar month in which the Hardship
Distribution election is made and approved by the Administrative Committee. The
distribution shall be made on a pro rata basis from all of the Participant’s
Deferral Accounts.
          (d) If a Participant receives a Hardship Distribution, the Participant
will be ineligible to participate in the Plan for the balance of the Plan Year
and the following Plan Year.
     4.4 Credit or Debit of Earnings or Losses.
          Unless otherwise provided, a Participant’s Deferral Account will
continue to be credited or debited with earnings or losses thereon pursuant to
Section 3.1 until all amounts in a Deferral Account are distributed.
     4.5 Inability to Locate Participant.
          In the event that the Administrative Committee is unable to locate a
Participant or Beneficiary within two years following a Withdrawal Date, the
amount allocated to the Participant’s Deferral Account shall be forfeited. If,
after such forfeiture, the Participant or Beneficiary later claims such benefit,
such benefit shall be reinstated without interest or earnings.
5. ADMINISTRATION
     5.1 Administrative Committee.
          An Administrative Committee shall be appointed by, and serve at the
pleasure of, the Compensation and Leadership Committee of the Board of Directors
(the “Compensation

- 14 -



--------------------------------------------------------------------------------



 



Committee”). The number of members comprising the Administrative Committee shall
be determined by the Compensation Committee, which may from time to time vary
the number of members. The Compensation Committee may remove any member at
anytime at its discretion. The Compensation Committee shall fill vacancies in
the membership of the Administrative Committee.
     5.2 Administrative Committee Action.
          The Administrative Committee shall act at meetings by affirmative vote
of a majority of the members of the Administrative Committee. The Administrative
Committee may also take action by a written consent signed by a majority of
members of the Administrative Committee.
     5.3 Powers and Duties of the Administrative Committee.
          (a) The Administrative Committee, on behalf of the Participants and
their Beneficiaries, shall enforce the Plan in accordance with its terms, shall
be charged with the general administration of the Plan, and shall have all
powers necessary to accomplish its purposes, including, but not by way of
limitation, the following:
               (1) To select the Funds;
               (2) To construe and interpret the terms and provisions of this
Plan;
               (3) To compute and certify to the amounts payable to Participants
and their Beneficiaries;
               (4) To maintain all records that may be necessary for the
administration of the Plan;
               (5) To provide for the disclosure of all information and the
filing or provision of all reports and statements to Participants, Beneficiaries
or governmental agencies as shall be required by law;

- 15 -



--------------------------------------------------------------------------------



 



               (6) To make and publish such rules for the regulation of the Plan
and procedures for the administration of the Plan as are not inconsistent with
the terms hereof;
               (7) To appoint a Plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Administrative Committee may from time to time prescribe;
               (8) To take all other actions necessary for the administration of
the Plan; and
               (9) To delegate its powers and duties.
          (b) The Administrative Committee shall have the authority to approve
(i) the merger into the Plan of any nonqualified deferred compensation plan
maintained by any person, firm, partnership, corporation, or other entity (a
“Person”) in the event that the Company succeeds by merger, acquisition,
consolidation or other transaction, to all or part of the assets or business of,
or enters into a joint venture with, such Person and the employees of such
Person become employees of the Company or of a Subsidiary who may otherwise
become eligible for participation in the Plan, and (ii) the transfer to the Plan
of all deferral accounts maintained by the Person pursuant to such plan.
     5.4 Construction and Interpretation.
          The Committee shall have full discretion to construe and interpret the
terms and provisions of this Plan, which interpretations or construction shall
be final and binding on all parties, including but not limited to the Company
and any Participant or Beneficiary. The Administrative Committee shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan. To the
extent the Plan is a “nonqualified deferred compensation plan” within the
meaning of Section 409A of the Code, the Plan is intended to satisfy the
requirements of Sections 409A(a)(2), (3) and (4) and Section 409A(b) of the
Code, or any successor provisions, and shall be interpreted and administered to
the extent possible in a manner consistent with that intent.

- 16 -



--------------------------------------------------------------------------------



 



     5.5 Information.
          To enable the Administrative Committee to perform its functions, the
Company shall supply full and timely information to the Administrative Committee
on all matters relating to the Compensation of all Participants, their death or
other events which cause termination of their participation in this Plan, and
such other pertinent facts as the Administrative Committee may require.
     5.6 Compensation, Expenses and Indemnity.
          (a) The members of the Administrative Committee shall serve without
compensation for their services hereunder.
          (b) To the extent permitted by Delaware law and the Company’s amended
Certificate of Incorporation, the Company shall indemnify and hold harmless the
Administrative Committee and each member thereof, the Compensation Committee,
the Board of Directors and any delegate of the Administrative Committee who is
an employee of the Company against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to the
Plan, other than expenses and liabilities arising out of willful misconduct.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Company or provided by the Company.
     5.7 Account Statements.
          Under procedures established by the Administrative Committee, a
Participant shall receive a statement with respect to such Participant’s
Deferral Accounts on a quarterly basis.
     5.8 Disputes.
          (a) Claim.
          A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
“Claimant”) must file a written request for

- 17 -



--------------------------------------------------------------------------------



 



such benefit with the Administrative Committee and the Secretary of the Company,
setting forth his or her claim.
          (b) Claim Decision.
          Upon receipt of a claim, the Company shall advise the Claimant that a
reply will be forthcoming within 90 days and shall, in fact, deliver such reply
within such period. The Company may, however, extend the reply period for an
additional 90 days for special circumstances.
          If the claim is denied in whole or in part, the Company shall inform
the Claimant in writing, setting forth: (A) the specified reason or reasons for
such denial; (B) the specific reference to pertinent provisions of this Plan or
the rules related to the Plan on which such denial is based; (C) a description
of any additional material or information necessary for the Claimant to perfect
his or her claim and an explanation of why such material or such information is
necessary; (D) appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review; and (E) the time limits for
requesting a review under subsection (c).
          (c) Request For Review.
          Within 60 days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the
Administrative Committee review the determination of the Company. Such request
must be addressed to the Secretary of the Company, at its then principal place
of business. The Claimant or his or her duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Administrative Committee. If the Claimant does
not request a review within such 60-day period, he or she shall be barred and
estopped from challenging the Company’s determination.
          (d) Review of Decision.
          Within 60 days after the Administrative Committee’s receipt of a
request for review, after considering all materials presented by the Claimant,
the Administrative Committee will inform the Participant in writing, in a manner
calculated to be understood by the Claimant,

- 18 -



--------------------------------------------------------------------------------



 



the decision setting forth the specific reasons for the decision containing
specific references to the pertinent provisions of this Plan on which the
decision is based. If special circumstances require that the 60 day time period
be extended, the Administrative Committee will so notify the Claimant and will
render the decision as soon as possible, but no later than 120 days after
receipt of the request for review. A Claimant’s compliance with the foregoing
provisions of this Section 5.8 is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under this
Plan. Any further legal action taken by a Participant against the Plan, the
Company (and its employees or directors), or the Administrative Committee must
be filed in a court of law no later than 6 months after the Administrative
Committee’s final decision on review of an appealed claim.
6. MISCELLANEOUS
     6.1 Unsecured General Creditor.
          Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, claims, or interest in any specific
property or assets of the Company. No assets of the Company shall be held in any
way as collateral security for the fulfilling of the obligations of the Company
under this Plan. Any and all of the Company’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Company. In the event the Company,
in its sole discretion, decides to invest in any of the Funds, Participants and
Beneficiaries shall have no rights in or to such investments. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise of the Company to pay money in the future, and the rights of the
Participants and Beneficiaries shall be no greater than those of unsecured
general creditors. It is the intention of the Company that this Plan be unfunded
for purposes of the Code and for purposes of Title 1 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).

- 19 -



--------------------------------------------------------------------------------



 



     6.2 Restriction Against Assignment.
          The Company shall pay all amounts payable hereunder only to the person
or persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Deferral Accounts shall be liable for the debts,
contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant’s Deferral Accounts be subject
to execution by levy, attachment, or garnishment or by any other legal or
equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Administrative Committee, in its discretion, may cancel such distribution or
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Administrative
Committee shall direct.
     6.3 Withholding.
          There shall be deducted from each payment made under the Plan all
taxes that are required to be withheld by the Company in respect to such payment
or this Plan. The Company shall have the right to reduce any payment (or
compensation) by the amount of cash sufficient to provide the amount of said
taxes. Each participant agrees the Company shall have such rights to withhold
such taxes.
     6.4 Effective Date.
          The original effective date of the Plan is January 1, 2001. The Plan
as reflected herein was amended and restated effective as of January 1, 2005.
     6.5 Amendment, Modification, Suspension or Termination.
          The Board, the Compensation Committee or the Administrative Committee
may amend, modify, suspend or terminate the Plan in whole or in part, except
that no amendment, modification, suspension or termination shall have any
retroactive effect to reduce any amounts

- 20 -



--------------------------------------------------------------------------------



 



allocated to a Participant’s Deferral Accounts. If this Plan is terminated, the
amounts allocated to a Participant’s Deferral Accounts shall be distributed to
the Participant or, in the event his or her death, his Beneficiary in a lump sum
within 30 days following the date of termination.
     6.6 Governing Law.
          This Plan shall be construed, governed and administered in accordance
with the laws of the State of Illinois (without regard to any state’s conflict
of laws principles), except when preempted by federal law. Any legal action
related to this Plan shall be brought only in a federal or state court located
in Illinois.
     6.7 Receipt or Release.
          Any payment to a Participant or the Participant’s Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Administrative Committee, the
Compensation Committee, the Board and the Company. The Administrative Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect.
     6.8 Payments on Behalf of Persons Under Incapacity.
          In the event that any amount becomes payable under the Plan to a
person who, in the sole judgment of the Compensation Committee or the
Administrative Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefore, the Compensation
Committee or the Administrative Committee may direct that such payment be made
to any person found by the Compensation Committee or the Administrative
Committee, in its sole judgment, to have assumed the care of such person. Any
payment made pursuant to such determination shall constitute a full release and
discharge of the Compensation Committee or the Administrative Committee and the
Company.
     6.9 Limitation of Rights and Employment Relationship
          Neither the establishment of the Plan and Trust nor any modification
thereof, nor the creating of any fund or account, nor the payment of any
benefits shall be construed as giving

- 21 -



--------------------------------------------------------------------------------



 



to any Participant, or Beneficiary or other person any legal or equitable right
against the Company or the trustee of the Trust except as provided in the Plan
and Trust; and in no event shall the terms of employment of any Employee or
Participant be modified or in any way be affected by the provisions of the Plan
and Trust.
     6.10 Headings.
          Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

- 22 -